Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims:
Claims 1-5, 8-14, 24-25 are pending.
Claims 1-5, 8-14, 24 are allowed
Claims 25-29 are rejected herein.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 25-29 are rejected under 35 U.S.C. 1024 as being anticipated by CN 107063206 A to Sun et al.

Regarding claim 25, Sun et al. discloses a mounting fixture (see annotated Fig. 1 below) capable of mounting to a mounting surface, the mounting fixture comprising:
a first part (1) comprising a first polygonal recess;
a second part (1) comprising a second polygonal recess;

at least one fastening element (bolt/nut 3) configured to attach the first part to the second part so as to form a clamp jaw, wherein the first polygonal recess and the second polygonal recess form an essentially hexagonal recess of the clamp jaw for fixating the sensor housing; and
a mounting element configured to attach to the mounting surface (via rod 4),
wherein the mounting element and the second part of the clamp jaw are formed integrally as one piece and serve as one piece, and

wherein the mounting element comprises at least one bore hole configured to receive a fixation element configured to attach the mounting element to the mounting surface. 

    PNG
    media_image1.png
    472
    413
    media_image1.png
    Greyscale



Regarding claim 26, wherein the first part and the second part of the clamp jaw each comprise at least one bore hole (2) configured to receive the at least one fastening element.

Regarding claim 27, wherein the at least one bore hole is threaded. 

Regarding claim 28, wherein the first part and the second part of the clamp jaw are attachable to each other by at least two fastening elements (bolts 3).
Regarding claim 29, wherein the first part and the second part of the clamp jaw each comprise at least two bore holes configured to receive the at least two fastening elements. 

Allowable Subject Matter
Claims 30-31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1-5, 7-14 and 24 are allowed.

Response to Arguments
Applicant’s amendment with respect to claim independent claims 1 and 24 have been fully considered. These independent claims are now allowed.

Conclusion
Newly added claims 25-30 necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN LE whose telephone number is (571)272-6818. The examiner can normally be reached M-F; 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAN LE/           Primary Examiner, Art Unit 3632